The accuracy of the interpretation of bill of exceptions No. 5 is challenged by State's counsel in his motion for rehearing. The language contained in the bill is here quoted literally:
"That the District Attorney in his closing argument told the jury that the law of this State in this kind of a case that a man has to go to a physician and be examined, get a prescription, have it filled by a druggist. In this case, defendant was not a doctor, never felt the defendant's pulse, and if that is the law, any man can go to a bootlegger and buy whisky. Such a law is absurd and would make the whisky law null and void."
In a prompt and appropriate manner the appellant excepted to the remarks above quoted, requested the court to withdraw them, and presented a special charge directed to that end. That the court refused to sustain the exception, withdraw the remarks or give the special charge is categorically stated in the bill of exception which, without any qualification, is signed by the trial judge. It is from the bill as it appears over the signature of the trial judge that this court must get its information touching the language used, the exceptions taken, and the action of the court thereon. Accompanying the motion for rehearing we find what purports to be the original bill of exception upon the back of which there is typed an explanation or interpretation of the language used by the district attorney variant from that which is to be drawn from the language quoted in the bill. The statement which is indorsed upon the back of the bill is also copied in the record. In each instance it is unsigned, and this court has no authority to consider it for any purpose whatsoever. By statute and by judicial interpretation, the practice touching the *Page 383 
preparation, allowance and qualification of bills of exception is clearly defined. See Revised Civil Statutes, Art. 2337; C. C. P., Art. 667; Exon v. State, 33 Tex.Crim. R.; Thomas v. State, 83 Tex.Crim. R.; McKnight v. State, 93 Tex. Crim. 402; Anderson v. State, 95 Tex.Crim. R.; Holder v. State,96 Tex. Crim. 558; Lilley v. State, 100 Tex.Crim. R.. These rules, without deviation, make plain the fact that a bill of exception approved and signed by the trial court cannot be modified or interpreted by any qualification unless the same is over the signature of the trial judge.
The motion for rehearing is overruled.
Overruled.